J-A18042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: R.J., AKA,             :   IN THE SUPERIOR COURT OF
    R.R.M., A MINOR CHILD                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.J., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 291 WDA 2021

                Appeal from the Order Entered February 3, 2021
     In the Court of Common Pleas of Washington County Orphans’ Court at
                              No(s): 63-20-0146


BEFORE: OLSON, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED: NOVEMBER 19, 2021

       C.J. (“Father”) appeals from the Order granting the Petition filed by

Washington County Children and Youth Services (“CYS” or “the Agency”), and

terminating his parental rights to R.J., a/k/a R.R.M. (a female born in March

2018) (“Child”), pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b).1 We affirm.

       On June 5, 2018, following a shelter hearing, Child was placed in kinship

care with her maternal grandmother (“Grandmother”), based upon a lack of

care and supervision. On September 4, 2018, the trial court adjudicated Child

dependent. At the time of the adjudication of dependence, Father was on




____________________________________________


1 By Order dated November 19, 2020, biological mother’s parental rights were
terminated involuntarily. Mother is not a party to the instant appeal.
J-A18042-21


state parole.2 Father’s state parole required him to engage in sex offender

treatment. That treatment required Father to participate in a polygraph test

and an Abel assessment.3 Further, Father was prohibited from having contact

with children.

       On September 26, 2018, the trial court granted CYS’s Motion for

Aggravated Circumstances against Father, based upon a prior termination of

his parental rights as to another child. However, the trial court did not relieve

CYS of its obligation to reunify Child with Father.     Father was ordered to

engage in reunification services, including a drug and alcohol evaluation, and

directed to comply with all recommendations. Father further was directed to

complete random drug and alcohol screenings, complete sex offender

treatment through an appropriate provider, meet with CYS at least once every

30 days, make available certain records requested by CYS, and complete

parenting education.

       At a July 17, 2019, hearing, the trial court found that Father was

unsuccessfully discharged from parenting classes with Project Star, a

parenting education provider, because of a May 17, 2019, positive test result

for alcohol.


____________________________________________


2Father has a criminal history that includes convictions for drug offenses and
corruption of minors.

3 The Abel Assessment for Sexual Interest is an assessment used to measure
a person’s sexual interests toward various stimuli, including children.


                                           -2-
J-A18042-21


       On July 17, 2019, Father informed the trial court that he could not

complete the polygraph test and Abel assessment required by FAACT, Inc.

(“FAACT”),     a   sex   offender    treatment   program,   because   of   financial

constraints. In response, the trial court informed Father that it would consider

any motion for financial assistance filed by Father. However, Father did not

file a motion requesting financial assistance for the polygraph test and Abel

assessment.        At a review hearing on January 8, 2020, the trial court

determined that Father was in prison at State Correctional Institution-Fayette

based upon a failure to comply with the conditions of his parole.4

       Throughout Child’s dependency, Child remained in the care of

Grandmother.        In the six months preceding the filing of the termination

Petition, Grandmother provided all care for Child. On February 4, 2020, the

Agency filed its Petition to involuntarily terminate the parental rights of Father.

       The trial court conducted a hearing on CYS’s termination Petition on

December 18, 2020, and December 19, 2020.5 On February 3, 2021, the trial

court entered a Decree granting CYS’s Petition, and terminating Father’s

parental rights to Child. Decree, 2/3/21. Thereafter, Father filed the instant




____________________________________________


4 As part of his parole, Father was required to participate in a relapse
prevention program. However, Father failed to attend the program.

5 Child, who was almost three years old at the time of the hearing, was
represented by Guardian Ad Litem Megan Patrick, Esquire.

                                           -3-
J-A18042-21


timely Notice of Appeal and a contemporaneous Pa.R.A.P. 1925(a)(2)(i) and

(b) Concise Statement of Matters complained of on appeal.

      Father presents the following claims for our review:

      1. Whether the [t]rial court abused its discretion and/or
      committed an error of law in terminating [Father’s] parental
      rights[?]

      2. Whether there was clear and convincing evidence that [Father]
      relinquished [his] parental claim or refused or failed to perform
      parental duties for at least six months prior to the filing of the
      [P]etition[?]

      3. Whether there was clear and convincing evidence that [Child]
      is without essential parental care, control[,] or subsistence
      necessary for the physical or mental well-being of [Child,] and the
      conditions and causes of the incapacity, abuse, neglect or refusal
      cannot or will not be remedied by [Father?]

      4. Whether the [t]rial [c]ourt abused its discretion and/or
      committed an error of law in terminating [Father’s] parental rights
      pursuant to 23 Pa.C.S.A. § 2511(b)[?]

Father’s Brief at 3 (footnotes omitted).

      In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., [] 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., [36 A.3d 567, 572 (Pa. 2011)
      (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Id.; see also Samuel
      Bassett v. Kia Motors America, Inc., [], 34 A.3d 1, 51 (Pa.

                                      -4-
J-A18042-21


      2011); Christianson v. Ely, [], 838 A.2d 630, 634 (Pa. 2003).
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead[,] we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      We will address Father’s first three claims together, as he does so in his

appellate brief. Father claims that the trial court improperly terminated his

parental rights to Child because it did not consider the Agency’s lack of

assistance “to relieve the impossibility of performance of the barrier [to]

reunification[.]” Father’s Brief at 5. Father identifies these barriers as the

completion of the Abel assessment and the polygraph test. Id. Father directs

our attention to testimony that he had visited consistently with Child and cared

for Child prior to the suspension of his visits by the dependency court. Id.

Father asserts that he sent cards and gifts to Child, including while he was in

prison. Id. According to Father, a card from him to Child was returned, for


                                     -5-
J-A18042-21


the first time, on or about the time that the Agency filed its termination

Petition. Id.

      Father contends that he has made diligent efforts toward assuming his

parental duties. Id. at 6.    Father    argues   that   he   has   satisfied   the

dependency Order’s requirements for drug and alcohol evaluations and

random drug screens. Id. Further, Father testified that he met with CYS, as

required by the dependency Order, until he was incarcerated. Id. According

to Father, he was prevented from moving into the observation phase with

Child because of his inability to complete the Abel assessment and the

polygraph test. Id.

      Father contends that the trial court should have dismissed the

termination Petition because it was “impossible” for him to complete the Abel

assessment and the polygraph test. Id. at 7. According to Father, he paid a

total of $800 for the Abel assessment and polygraph test, but a balance

remained due.    Id.   Father contends that “it was impossible for [him] to

complete the Abel assessment and polygraph, even if the balance was paid[,]

because it was impossible to be available in [prison] due to [Department of

Corrections] regulations.” Id. According to Father, the trial court improperly

granted termination, where the Agency failed to assist with Father’s financial

barrier to reunification. Id. Father also claims that the evidence is not clear

and convincing as to his incapacity and inability to rectify the issues that led

to Child’s dependency. Id.


                                       -6-
J-A18042-21


       Father claims that this is a case of first impression. Id. at 8. According

to Father, “there is no case law in Pennsylvania that provides guidance as to

incapacity by impossibility of performance in termination of parental rights[.]”

Id. Father directs our attention to case law in other jurisdictions regarding

the impossibility of performance in termination cases. Id.

       The burden is upon the petitioner to prove, by clear and convincing

evidence, that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “The

standard of clear and convincing evidence is defined as testimony that is so

“clear, direct, weighty[,] and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

       This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a), along

with consideration of section 2511(b).6 See In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc). We will address sections 2511(a)(1) and (b),

which provide as follows:

       § 2511. Grounds for involuntary termination




____________________________________________


6  Although Father does not specifically address section 2511(b) in the
argument section of his brief, we will nonetheless address it infra. See In re
C.L.G., 956 A.2d 999, 1010 (Pa. Super. 2008) (addressing section 2511(b)
although parent did not challenge the trial court’s analysis under that section).

                                           -7-
J-A18042-21


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at least
           six months immediately preceding the filing of the petition
           either has evidenced a settled purpose of relinquishing
           parental claim to a child or has refused or failed to perform
           parental duties.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows:

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998). Further,

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light

                                      -8-
J-A18042-21


      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      As our Supreme Court has explained,

      a parent “has an affirmative duty to love, protect and support his
      child and to make an effort to maintain communication and
      association with that child.” [In re: Adoption of McCray, 331
      A.2d 652, 655 (Pa. 1975)]

                                    * * *

      Where the parent does not exercise reasonable firmness in
      declining to yield to obstacles, his other rights may be forfeited.

Adoption of S.P., 47 A.3d at 828 (footnotes and internal quotation marks

omitted).

      At the termination hearing, the Agency presented the testimony of Scott

Bomberger (“Agent Bomberger”), a reentry parole agent at Greene State

Correctional Institution. N.T., 12/18/20, at 16. Agent Bomberger testified

that, while he was a field sex offender agent, Father was under Agent

Bomberger’s supervision for approximately two months. Id. at 16, 28. Upon

his parole, Father was sent to Agent Bomberger’s unit because of Father’s

conviction of corruption of minors, in a sexually related incident. Id. at 17-

18.

      Agent Bomberger testified that, as a condition of parole, Father was

required to “get evaluated for sex offender treatment, and if … [Father] was

given treatment, and he must complete the treatment.”          Id. at 18.   In

addition, the standard conditions of parole prohibited Father from having

                                     -9-
J-A18042-21


contact with anyone under the age of 18, “or he’s not permitted to have any

kind of communication with anybody[,] or live with anybody … who is the

guardian of somebody that’s under the age of 18.” Id.

      Agent Bomberger testified that Father was to complete sex offender

treatment at FAACT.     Id. at 19.    However, Father did not complete his

treatment. Id. “He was supposed to be paying on a polygraph for tests,

which is part of his treatment, [] which wasn’t being done.” Id. Further,

Agent Bomberger testified that Father had absconded and, as a result, Father

“missed meetings, and so, through that, he was unsuccessfully discharged

from the [s]ex [o]ffender [t]reatment [p]rogram.”          Id.    Agent Bomberger

clarified that Father had absconded in October 2019.             Id.   As a result, a

warrant was issued for Father’s arrest.       Id. at 22.   Agent Bomberger was

unaware that, during this time period, Father was having supervised contact

with Child through CYS. Id. at 33.

      Lucille Shea (“Ms. Shea”), a case manager at FAACT, testified regarding

Father’s therapy. Id. at 41. Ms. Shea testified that FAACT is “a sex offender

specific outpatient treatment provider.” Id. For a “period of time,” Father

attended 1.5-hour sessions, twice a month, with Ms. Shea. Id. According to

Ms. Shea, Father engaged in these services for one year. Id. at 47, 49. Ms.

Shea testified,

      [Father] was compliant with attendance and participation. At
      times [he] was superficial, but for the most part, he participated.
      There were two treatment recommendations we had for [Father]


                                     - 10 -
J-A18042-21


      that he did not complete[,] which were a maintenance monitoring
      polygraph and an A[bel] assessment.

Id. at 42. Ultimately, Father did not complete the FAACT Program. Id. at 43.

As Ms. Shea explained,

      [t]he ultimate goal would be for [Father] to get to a point where
      he had completed a relapse prevention plan and completing those
      two assessments. [Father] and I weren’t able to ever get to a
      point where we started the relapse prevention plan. There was
      an outline for it that we used. We had not gotten to that point
      again[,] because we were waiting for those assessment results.

Id. at 48. Father was discharged from the program on October 16, 2019,

because of his incarceration resulting from his parole violation. Id. at 43.

      Orissa Bey (“Ms. Bey”), the CYS caseworker assigned to Child, also

testified at the hearing. Ms. Bey testified that the case was transferred to her

in October 2018.    Id. at 60.   Ms. Bey testified that Child was adjudicated

dependent and has lived at Grandmother’s home since September 4, 2018.

Id. at 61. Ms. Bey indicated that it is considered a pre-adoptive home. Id.

at 61-62.

      Ms. Bey explained that, in the dependency proceedings, Father was

ordered to complete drug and alcohol evaluations with an appropriate

provider, complete random drug and alcohol testing at the discretion of the

Agency, complete sex-offender treatment, complete parenting education

through an appropriate provider, follow all recommendations, and meet with

the Agency at least once every 30 days. Id. at 62. According to Ms. Shea,

Father completed his drug and alcohol evaluation in 2018.       Id.   However,


                                     - 11 -
J-A18042-21


Father only sporadically complied with random drug and alcohol tests, and has

“never been consistent with following through with his recommendation of

being drug tested.” Id. at 62-63. Ms. Bey indicated that the Agency also was

concerned about Father’s alcohol use. Id. at 65.

      Ms. Bey testified that in December 2018, as a result of his return to

prison, Father was unsuccessfully discharged from the supervised parenting

program. Id. at 66. Ms. Bey explained the bases for Father’s discharge as

follows:

      So[,] the information that the Agency obtained was due to
      [Father’s] parole conditioning, due to the FAACT Program, due to
      not completing the A[bel], and the polygraph test. Due to those
      requirements not being completed that [Father] was not allowed
      to be around any minor children under the age of 18, including his
      own.

Id. at 68.

      In October 2019, Ms. Bey became aware that Father had absconded

from his parole. Id. at 71. Although Ms. Bey went to Father’s home, she was

unable to make contact with him. Id. Father had not given Ms. Bey updated

contact information, i.e., an address or phone number where he could be

reached during this time. Id. On December 30, 2019, the Agency was notified

of Father’s incarceration at Fayette State Correctional Institution. Id. Since

his incarceration, Ms. Bey has spoken with Father by phone on four occasions.

Id. at 72. Ms. Bey testified that Father is presently incarcerated on driving

under the influence (“DUI”) charges. Id. Father’s last contact with Child was

“around December 23rd of 2019, just before Christmas.” Id. at 73. In March

                                    - 12 -
J-A18042-21


2020, Father sent Child a birthday card. Id. at 73, 90. Father sent Child early

Christmas presents in November 2020. Id. at 73.

       Ms. Bey testified that, prior to Father’s return to prison, he was

permitted to attend some of Child’s medical appointments and was able to

contact a placement provider for updates on Child. Id. Since his return to

prison, Father has provided no financial support for Child, and has not

provided for Child’s daily care. Id. at 74. Rather, Grandmother provides all

care for Child. Id. Child has been in placement for two years, as of the date

of the hearing.7 Id. Ms. Bey confirmed that Father has never successfully

completed a parenting program or a sex offender treatment program. Id. at

95.

       Ms. Bey testified that Child “is very healthy, very active. She attends

SmartKids school day care. She is comfortable in the home. She is thriving

very well.” Id. at 74. Child looks to Grandmother for her daily needs and is

up to date with her medical needs. Id. at 75.

       Ms. Bey testified that in the twelve months prior to the filing of the

termination Petition, Father has not remedied the circumstances which led to

Child’s dependency. Id. at 77. According to Ms. Bey, Father tested positive

for alcohol on May 17, 2019. Id. at 86. Further, the trial court made a finding

of aggravated circumstances on September 26, 2020, based upon the prior


____________________________________________


7Grandmother additionally cares for half-siblings of Child. N.T., 12/18/20, at
74.

                                          - 13 -
J-A18042-21


termination of Father’s parental rights to another child. Id. at 77. Ms. Bey

testified that the Agency offered every available service to help Father

alleviate the circumstances that necessitated the original placement. Id. Of

particular note, Ms. Bey testified as follows:

      The last permanency review hearing that was right around March
      of 2019, or going into 2020, the [trial court] also ordered for us
      to be able to help assist [Father] to be able to pay for his A[bel]
      tests and his polygraph test with the expectation of him also
      sitting down and going over his financial budgeting and, you know,
      to see what we could help pay for--… help him pay for the
      payments and everything so that he could take the A[bel] test and
      the polygraph test. At which time, [Father] did not meet with me
      on that. He did not take advantage of that. And at which time, it
      was also explained to me about how much he was in debt and that
      he had attorney fees and expenses as well.

Id. at 78.   Although the trial court’s July 17, 2019, Order granted Father

permission to file a motion for financial assistance to help him pay for the Abel

assessment and polygraph test, Father filed no such motion. Id.

      Father testified at the hearing that, from around August 2018 through

September 2018, his paternal aunt, Reverend Sharon Jackson-Quarels,

(“Aunt”), supervised his visits with Child. Id. at 104. To facilitate the visits,

Aunt drove Child from Washington, Pennsylvania, to Aunt’s home in Castle

Shannon, Pennsylvania. Id. at 105. Father would visit Child at Aunt’s home

weekly, from 8:00 a.m. to 4:00 p.m. Id. After the visit, Aunt would return

Child to Washington, Pennsylvania.       Id.     After Aunt was involved in an

accident, and could no longer provide transportation for Child, Father had

supervised visits with Child, twice a week, in his home. Id. at 106. However,


                                     - 14 -
J-A18042-21


when Aunt no longer would supervise the visits, CYS indicated it would explore

other options. Id. at 108.

       CYS proposed that Father visit with Child at Blueprints visitation house

(“Blueprints”) in Washington, Pennsylvania, and that Blueprints would provide

transportation for Child. Id. Father, testified that he continued with these

visits twice a week, from 9:00 a.m. to 2:00 p.m. Id. at 109. Father claimed

that he attended all but two of the scheduled visits. Id. at 110. Father visited

with Child until an April 2019 court hearing. Id. at 110-11. Father testified

that, upon seeing Father at the hearing, Child reached out for him. Id. at

111.

       Father testified that in 2019, he attended Child’s birthday party, and

that he bought her shoes and an outfit for Easter. Id. at 112. However,

Father’s parole officer told Father that he could no longer have contact with

Child. Id.    Father testified regarding a financial arrangement that allowed

him to pay one-half of the costs of his required treatment, and save the other

one-half to pay for the Abel assessment and polygraph test.        Id. at 114.

Father asserted that he did not understand the trial court’s “terminology,”

when the trial court informed him that he could file a motion for financial

assistance for the Abel assessment and the polygraph test.         Id.   Father

testified that he has made payments every week for the Abel assessment and

the polygraph test. N.T., 12/19/20, at 8-9. Id. at 14. However, Father claims

that he does not have funds to pay the balance due for the Abel Assessment


                                     - 15 -
J-A18042-21


and the polygraph test. Id. Father stated that he cannot complete those

assessments, as they are not provided by the Department of Corrections. Id.

at 15.

         Father testified that he attended the parenting program.                N.T.,

12/18/20, at 115. Father stated that

         Melanie[,] from Project STAR[,] went over some parenting
         techniques. She basically sat back and watched me interact with
         [Child]. And she took notes, and if she seen anything that I
         needed help with, she would give input or give a different way of
         doing things like that, which really never went—we never really
         crossed that path because she said I was good with [Child] and
         [Child] was responsive….

Id. at 116. During the parenting classes, Father testified that he learned

         [d]ifferent positions to hold [Child] during different situations, if
         she was tired, if she was hungry, feeding. The best way how to
         teach her how to walk[,] the best way how—when she was sick
         and she was crying the best way to try to soothe her and get her
         to feel better.

Id. at 117.

         Father testified that, upon his release in 2017, he completed a sex

offender program and a sex offender “booster.”            Id. at 119.     Since his

reincarceration in October 2019, Father testified that he has completed an

outpatient drug and alcohol program, and became certified for highway

“flagging.” Father stated that he has maintained a residence for when he is

released from prison, and that it is appropriate for Child. Id. at 123.

         Father testified that he spoke with Ms. Bey in the middle of January

2019, to inform her about his moving to a new residence. N.T., 12/19/20, at


                                        - 16 -
J-A18042-21


8-9. However, after informing Ms. Bey that he had signed the lease, she did

not inspect his new residence. Id. at 9. Father stated that Ms. Bey missed

one appointment, and, when she did show up, it was without notifying Father.

Id. According to Father, he was at work and spoke with Ms. Bey by means of

a camera at the residence. Id. Father also testified that he has employment

available upon his release from prison. Id. at 10. According to Father, he

would see the Parole Board in September 2021. Id. at 12. On his own, Father

signed up for Narcotics Anonymous and Alcoholics Anonymous (“NA/AA”). Id.

Father also is enrolled in custodial maintenance training. Id. at 13.

      Father testified that he was informed that Child loves him and the bond

between them is satisfactory. Id. at 15-16. Father believes that it would be

more harmful to Child to terminate his parental rights.    Id. at 16. Father

further testified as follows:

      I had made mistakes on parole, and I am paying for it now. And
      I have taken the measure[s] I need to stop the alcohol. I have
      since August of last year, … I have attended NA/AA meetings while
      I was home.       I did meetings at SPHS [Behavioral Health]
      McKeesport. I [] did on my own, not court appointed, but on my
      own, I have completed a highway safety DUI class in McKeesport
      at the Bonder (phonetic) building. I have … a sponsor for my
      recovery for alcoholism. I have also taken the steps prior to my
      incarceration to seek further treatment for [Alcohol and Other
      Drugs from] AA, and my sponsor took me to meetings in
      Washington and Allegheny County.

Id. at 19-20.

      On cross-examination, Father admitted that he signed the conditions for

his parole, prior to his release in April 2017. Id. at 23. In August 2018, at


                                    - 17 -
J-A18042-21


the time of Child’s adjudication, Father admitted to being aware of the

condition of his parole prohibiting contact with children.        Id. at 24.

Nevertheless, Father admitted that he still visited Child.       Id.   Father

acknowledged that he did not advise Ms. Bey of the condition of his parole

regarding children.   Id.   Father recognized that he did not complete the

requirements of the FAACT Program prior to October 2019. Id. at 25. Father

testified that, even if he had completed the program, he would not have been

permitted unsupervised visits with Child. Id. at 26. Father conceded that he

had completed the sex offender “booster” prior to his release in April 2017.

Id. at 27. However, Father has not successfully completed anything since

April 2017. Id. at 27-28.

      During cross-examination, Father stated that he was not a caretaker for

Child prior to Child’s dependency adjudication.   Id. at 31.   Father further

acknowledged that he could not provide care for Child for six months following

the termination hearing. Id. at 31-32.

      Finally, Father presented the testimony of Aunt, who had supervised

visitation with Child for a period of time in 2019. Id. at 47. At the time of

her involvement, Child was under a year old. Id. at 49. According to Aunt,

during visits with Father, Child would smile and recognize Father. Id. at 50.

On cross-examination, Aunt testified that Father had not told her about the

conditions of his parole. Id. at 53.




                                       - 18 -
J-A18042-21


      The trial court concluded that the Agency established, by clear and

convincing evidence, that termination is warranted pursuant to section

2511(a)(1). Trial Court Opinion, 3/16/21, at 11. The trial court found that,

      [w]hile Father initially started with moderate compliance,
      beginning in July of 2019, his conduct and compliance declined.
      Father was discharged for non-compliance from [the] parenting
      [program], was found to be positive for alcohol, failed to complete
      sex offender treatment and received new charges for [DUI].
      Additionally, Father remains on supervision for the sex[-]related
      offense of Corruption of Minors and remains prohibited from being
      around children, including his own children. This restriction
      cannot be re-evaluated by his parole [a]gent until[] Father
      completes the requirements of his sex offender treatment.

             Although incarcerated during many points of the
      dependency case, [c]ourt[-]ordered services contemplated
      actions that Father could take while incarcerated. … Here,
      testimony established, whether in and/or out of incarceration and
      despite offerings of assistance, financial and otherwise, Father
      failed to use and/or request the available resources, failed to
      restrict obstacles to his completion[,] and allowed for his
      continued inability and incapacity to provide essential care for []
      Child.

Trial Court Opinion, 3/16/21, at 11.

      Upon review, the trial court’s determination that the Agency satisfied

the requirements of section 2511(a)(1) is supported by competent, clear and

convincing evidence in the record, and its legal conclusion is sound.

Accordingly, we cannot grant Father relief on this claim. See Adoption of

S.P., 47 A.3d at 828; In re Adoption of Charles E.D.M., 708 A.2d at 92.

      Next, we address the termination of Father’s parental rights to Child

pursuant to section 2511(b).      This Court has stated that the focus in

terminating parental rights under section 2511(a) is on the parent, but it is

                                       - 19 -
J-A18042-21


on the child pursuant to section 2511(b). See In re Adoption of C.L.G., 956

A.2d 999, 1008 (Pa. Super. 2008) (en banc). In reviewing the evidence in

support of termination under section 2511(b), our Supreme Court has stated

the following:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
      (Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, “the court is not required to use

expert testimony.”   In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

“Additionally, section 2511(b) does not require a formal bonding evaluation.”

Id. Further,

      concluding [that] a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent.… Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the


                                     - 20 -
J-A18042-21


      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with father would be contrary to child’s best interests).          “[A]

parent’s basic constitutional right to the custody and rearing of his … child is

converted, upon the failure to fulfill his … parental duties, to the child’s right

to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.”         In re B.,N.M., 856 A.2d at 856

(internal citations omitted).

      This Court has explained that a parent’s own feelings of love and

affection for a child, alone, do not prevent termination of parental rights. In

re Z.P., 994 A.2d at 1121. “[W]e will not toll the well-being and permanency

of [a child] indefinitely.” In re Adoption of C.L.G., 956 A.2d at 1007 (citing

In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (stating that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.”)).

      At the hearing, Ms. Bey testified that Child

      is very bonded in her home. She’s very comfortable going to
      [Grandmother] whenever she needs anything. She is also very
      comfortable going to her siblings, her older siblings. She just fits
      right in at home. It would be, you know, very devastating to see
      her leave the home because that’s all she knows.

                                      - 21 -
J-A18042-21



N.T., 12/18/20, at 75. Child has not asked Ms. Bey about Father. Id. Ms.

Bey explained that,

      [i]n the beginning, [Father] was … very cooperative. And, you
      know, for over two years there has just been no type of progress
      at all. And I think that … it’s not fair for a child to wait any longer
      to continue on thriving in her life for a parent who’s been, you
      know, not there for her for two years….

Id. at 80.

      In its Opinion, the trial court found as follows:

      [Child] has been in placement for well over 27 months. The
      kinship foster family includes [Child’s] half-siblings and the home
      is pre-adoptive. Father has never lived with [] Child, has never
      provided regular care for [] Child[,] and is unable to identify a
      time in the near future when he would be able to assume such
      responsibility. While Father presented a witness to testify to his
      limited interactions with [] Child, said interactions were fleeting
      and very early in [] Child’s life. Testimony from Father and [Ms.
      Shea] indicates that Child has not seen Father since 2019, at the
      latest. In fact, [Ms. Shea] believes [that] Child may not even
      recognize Father at this time. In essence, there is no evidence of
      a parental bond between [] Child and Father….

Trial Court Opinion, 3/16/21, at 12-13.        As set forth above, the clear and

convincing evidence of record supports the trial court’s determination that

termination would be in Child’s best interests.

      In summary, there is clear and convincing evidence from which the trial

court, considering Child’s needs and welfare, could have properly determined

that Father failed to perform his parental duties to Child during the six-month

period preceding the filing of the Petition; Father’s explanation for his conduct

was unconvincing; there was no bond between Child and Father because his


                                      - 22 -
J-A18042-21


own actions placed obstacles to the development of such a bond; and the

termination of Father’s parental rights was in Child’s best interest. We will

not disturb the trial court’s Order. In re Adoption of S.P., 47 A.3d at 826-

27; In re: T.S.M., 71 A.3d at 267.          Accordingly, we affirm the Order

terminating Father’s parental rights to Child pursuant to 23 Pa.C.S.A.

§ 2511(a)(1) and (b).

     Order affirmed.

     Judge Olson joins the memorandum.

     Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




                                   - 23 -